Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 7, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00563-CR



                    IN RE ALBERT V. THOMAS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1145134

                         MEMORANDUM OPINION

      On July 11, 2014, relator Albert V. Thomas filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Jim Wallace,
presiding judge of the 263rd District Court of Harris County, to enforce the
December 16, 2008 order, in which Judge Wallace found relator indigent for the
purpose of paying for the clerk’s record and reporter’s record in the 2008 appeal of
his underlying conviction for aggravated sexual assault of a child. Relator wants
the trial court to direct the Harris County District Clerk to provide him with a free
copy of the trial record because he alleges that he never received it pursuant to the
trial court’s December 16, 2008 order.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2